Citation Nr: 0829230	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  00-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
August 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA). In December 1999, the Regional Office (RO) in 
Montgomery, Alabama, denied the veteran's claims for service 
connection for PTSD and a TDIU.  Jurisdiction over the claims 
files was subsequently transferred to the RO in Oakland, 
California.  In a June 2004 decision, the Oakland, 
California, RO denied a claim of entitlement to service 
connection for Hepatitis C.

In July 2006 the Board remanded this claim to the RO.  While 
the case was in remand status, service connection for PTSD 
was granted.  The case has been returned to the Board and is 
ready for further review.  

After the issuance of the last supplemental statement of the 
case, additional VA records were associated with the claims 
file.  In his July 2008 statement the veteran's 
representative has waived the veteran's right to have this 
evidence referred to the RO for the issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (2007).  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  




FINDING OF FACT

The veteran's current Hepatitis C did not have its onset 
during service and is otherwise unrelated to his service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
Hepatitis C have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  
The notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2008, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  Therefore, adequate notice was provided 
to the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained the veteran's service medical records and 
VA outpatient treatment records.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Moreover, given the absence of in-service evidence of any 
risk factors, no evidence of the disorder for many years 
after separation, and no competent evidence of a nexus 
between service and the veteran's claim, a remand for a VA 
examination would unduly delay resolution.


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet.  
App. 247, 253 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran contends that his Hepatitis C is related to his 
military service.  He states that he used razor blades that 
had been used by others when in the field and that he was 
given blood when he was injured in Okinawa in January 1974 
and also when he was airlifted back to the United States and 
hospitalized at a Naval Hospital in California.  Major risk 
factors for the Hepatitis C virus include receipt of blood or 
blood products before 1992; intravenous drug use; 
occupational exposure to contaminated blood or fluids via 
employment in patient care or clinical laboratory work; high 
risk sexual practices; intranasal cocaine; hemodialysis; 
organ transplants; and body piercing or tattooing. Veterans 
Benefits Administration All Station Letter 98-110 "Infectious 
Hepatitis" (November 30, 1998).  

The veteran's service medical records show that the veteran 
injured his right forearm in January 1974 by thrusting it 
through a window while stationed in Japan.  It was noted that 
the wound was debrided and the muscles reapproximated.  The 
wound was then closed and secondary nerve repair was to be 
accomplished approximately 19 days thereafter.  In March 
1974, he underwent neurologic surgery after being air lifted 
to California.  The service records do not show that the 
veteran was given blood transfusions while he was treated for 
his injury.  

The first post-service mention of Hepatitis is by history, 
noted on treatment by VA in February 2001 when the examiner 
stated that the veteran's past medical history is significant 
for Hepatitis C from alcoholism.  VA treatment records from 
2001 to 2008 show findings of Hepatitis C.  Thus a current 
diagnosis for the disorder is of record.  However, the record 
does not contain objective medical evidence of exposure to 
risk factors in service or a medical nexus between service 
and the currently diagnosed Hepatitis C.   

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
Hepatitis C and active duty service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  
The evidence contemporaneous with the veteran's treatment in 
service does not show that he received blood transfusions.  
While he may have shared razors during his service, the 
record lacks any objective evidence that this practice is 
related to his current diagnosis of Hepatitis C.  

In addition, it should be noted that on the veteran's January 
2005 notice of disagreement, he indicated he was first 
diagnosed with Hepatitis C in 2001, over 20 years after his 
discharge from service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

Given the amount of time that passed between service and the 
first treatment of record of Hepatitis C, and the fact that 
the claims folder completely lacks any medical opinion or 
indication that the veteran's disability is related to his 
active duty, the Board has determined that service connection 
is not warranted for Hepatitis C.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for Hepatitis C must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). Given the lack of a competent medical 
opinion linking Hepatitis C to an incident of service; the 
Board finds that the preponderance of the evidence weighs 
against the claim. 


ORDER

Entitlement to service connection for Hepatitis C denied  


REMAND

The veteran seeks a TDIU.  VA will grant a total rating for 
compensation purposes based on unemployability (TDIU) when 
the evidence shows that the veteran is precluded, by reason 
of service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).  Under 38 C.F.R. § 4.16, if there 
is only one such disability, it must be rated at least 60 
percent disabling to qualify for TDIU.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The veteran claims entitlement to TDIU.  At the time of the 
veteran's current claim, he was service connected for 
residuals of a laceration of the right forearm, rated as 50 
percent disabling.  The claim for TDIU was denied by the RO 
because the veteran did not meet the schedular requirements 
for a TDIU.  Service connection was granted in December 2007 
for PTSD, and the RO assigned a 50 percent disabling 
evaluation, effective June 21, 1999.  Accordingly, the 
veteran's service-connected disabilities meet the schedular 
criteria to establish eligibility for TDIU. See 38 C.F.R. §§ 
3.340, 3.341, 4.16. 

Additionally, in a March 2004 statement from a VA 
psychiatrist that during her treatment of the veteran he had 
been deteriorating around the loss of full use of the left 
hand after having problems with his right hand.  The examiner 
stated that due to the veteran's anger and his chronic pain 
and the inability to use both hands, he will not be able to 
work full time.  The veteran is service connected for his 
right arm disability and for PTSD only.  

VA assistance in developing a claim includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
Presently, the record does not include sufficient medical 
evidence to adjudicate the claim for TDIU.  The RO should 
obtain a medical opinion as to whether the veteran's service- 
connected disabilities, alone, and not in concert with his 
other, nonservice-connected disabilities, render him unable 
to obtain or retain substantially gainful employment.  See 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (2005).  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be scheduled for a 
VA examination(s) to determine the 
impact that his service-connected 
disabilities have on his employability.  
All pertinent symptomatology and 
findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner(s) in 
conjunction with the requested study.  
The examiner(s) must elicit from the 
veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on the review of the 
claims file, the examiner(s) must 
provide an opinion as to whether the 
veteran is unable to obtain or retain 
employment due only to his service-
connected disabilities, consistent with 
his education and occupational 
experience, irrespective of age and any 
nonservice-connected disorders.  If 
such an opinion cannot be stated 
without resorting to speculation, the 
examiner should so state.  A complete 
rationale for any opinions expressed 
must be given. 

2.  Once the above-requested development 
has been completed, readjudicate the 
veteran's claim for TDIU. If the decision 
remains adverse to the veteran, he and 
his representative must be provided with 
an appropriate supplemental statement of 
the case (SSOC), as well as an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


